


109 HR 3961 : To authorize the National Park Service to

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 3961
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To authorize the National Park Service to
		  pay for services rendered by subcontractors under a General Services
		  Administration Indefinite Deliver/Indefinite Quantity Contract issued for work
		  to be completed at the Grand Canyon National Park.
	
	
		1.DefinitionsAs used in this Act, the following
			 definitions apply:
			(1)IDIQThe
			 term IDIQ means an Indefinite Deliver/Indefinite Quantity
			 contract.
			(2)ParkThe
			 term park means Grand Canyon National Park.
			(3)PGIThe
			 term PGI means Pacific General, Inc.
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the National Park Service.
			2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)The park issued
			 approximately 40 task orders to PGI under an IDIQ between fiscal years 2002 and
			 2003 for a variety of projects.
				(2)The value of these
			 task orders was over $17,000,000 for various construction projects throughout
			 the park.
				(3)According to
			 invoices sent to the park, PGI certified that proceeds of payments were being
			 sent to subcontractors and suppliers.
				(4)In January 2004,
			 complaints were received by numerous subcontractors citing lack of payments by
			 PGI.
				(5)The National Park
			 Service has paid over $10,000,000 to PGI, of which an estimated $1,300,000 was
			 owed, but not paid to subcontractors.
				(6)During an
			 acquisition management review conducted by the Washington Contracting and
			 Procurement Office of the National Park Service, it was found that the park had
			 failed to ensure that PGI obtained the necessary payment and performance bonds
			 required by the IDIQ and the Miller Act (40 U.S.C. 270a).
				(7)On February 6,
			 2004, the National Park Service suspended further payment to PGI and issued a
			 suspension notice to cease activity by the contractor.
				(8)The National Park
			 Service gave PGI every reasonable opportunity to resolve the situation, but PGI
			 has effectively ceased doing business.
				(9)Recovery by the
			 Government of that $1,300,000 is unlikely.
				(10)The National Park
			 Service is prohibited from making payments to a contractor without obtaining
			 payment and performance bonds.
				(11)Contract law
			 generally prohibits payment directly to subcontractors because of the lack of a
			 direct, contractual relationship between the parties.
				(12)The Federal
			 Government has derived benefits from the work that has been completed.
				(b)PurposeThe
			 purpose of this Act is to authorize the Secretary to pay for services rendered
			 by subcontractors that should have been paid by PGI.
			3.AuthorizationThe Secretary is authorized to use
			 $1,300,000 from the park’s entrance fee revenues to pay subcontractors of PGI
			 for work performed at the park under an IDIQ with PGI between fiscal years 2002
			 and 2003 provided that—
			(1)the primary
			 contract between PGI and the National Park Service is terminated;
			(2)the amount owed to
			 the subcontractors is verified;
			(3)all reasonable
			 legal avenues or recourse have been exhausted by the subcontractors to recoup
			 amounts owed directly from PGI; and
			(4)the subcontractors
			 provide a written statement that payment of the amount verified in paragraph
			 (2) represents payment in full by the United States for all work performed at
			 the park under the IDIQ with PGI between fiscal years 2002 and 2003.
			
	
		
			Passed the House of
			 Representatives September 25, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
